DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6 and 8 of U.S. Patent No.10,535,481. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1 and 2 on the instant application are found in claims 1, 3, 6 and 8 of U.S. Patent No. 10,535,481 as shown below.

Instant Application
US 10,535,481
1. A magnetic keyswitch, comprising:
 a base having at least one engaging structure and a hole; 
a keycap; 
a supporting device having a first support, an end of the first support being movably 
a magnetic component disposed on the base and functioned with the magnet portion to provide a recovering force to the keycap; and a metal thin sheet disposed under the base and having a bendable cantilever portion used to cover the hole, the magnetic component being removed through the hole while the cantilever portion is bent by an external force; 

wherein an opening structure is formed on position of the metal thin sheet corresponding to the magnetic component, an end of the cantilever portion is connected to an inner wall of the opening structure, and the other end of the cantilever portion is connected to the other inner wall of the opening structure via a bridging portion.
A magnetic keyswitch, comprising: 
a base having at least one engaging structure and a hole; 
a keycap; 
a supporting device having a first support, an end of the first support being movably 
a magnetic component disposed on the base and functioned with the magnet portion to provide a recovering force to the keycap; and a metal thin sheet disposed under the base and having a bendable cantilever portion 15used to cover the hole, the magnetic component being removed through the hole while the cantilever portion is bent by an external force.
3. The magnetic keyswitch of claim 1, wherein an opening structure is formed on position of the metal thin sheet corresponding to the 25magnetic component, an end of the cantilever portion is connected to an inner wall of the opening structure, and the other end of the cantilever portion is connected to the other inner wall of the opening structure via a bridging portion.

a plurality of magnetic keyswitches, each magnetic keyswitch comprising: 
a keycap; 
a supporting device having a first support, an end of the first support being movably connected to a corresponding engaging structure and the other end of the first support being movably connected to the keycap, the first support having a magnet portion; and 
a magnetic component disposed on the base and functioned with the magnet portion to provide a recovering force to the keycap, wherein an opening structure is formed on position of the metal thin sheet corresponding to the magnetic component, an end of the cantilever portion is connected to an inner wall of the opening structure, and the other end of the cantilever portion is connected to the other inner wall of the opening structure via a bridging portion; and 
a metal thin sheet disposed under the base and having a plurality of bendable cantilever portions used to cover the plurality of holes, the magnetic component being removed Page 6 of 8through a corresponding hole while one of the cantilever portions is bent by an external force.
A magnetic keyboard, comprising: a base having a plurality of engaging structures and a plurality of holes; 
a plurality of magnetic keyswitches, each magnetic keyswitch comprising: 
a keycap;  
10a supporting device having a first support, an end of the first support being movably connected to a corresponding engaging structure and the other end of the first support being movably connected to the keycap, the first support having a magnet portion; and 
a magnetic component disposed on the base and functioned with the magnet 15portion to provide a recovering force to the keycap; and 








a metal thin sheet disposed under the base and having a plurality of bendable cantilever portions used to cover the plurality of holes, the magnetic component being removed through a corresponding hole while one of the cantilever portions is bent by an external force.
8. The magnetic keyboard of claim 6, wherein an opening structure is formed on position of the metal thin sheet corresponding to the magnetic component, an end of the cantilever portion is connected to an inner wall of the opening structure, and the other end of the cantilever portion is connected to 30the other inner wall of the opening structure via a bridging portion.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837